United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 10, 2007

                                                           Charles R. Fulbruge III
                             No. 06-10122                          Clerk


                           SANJAY H. PATEL,

                                               Plaintiff-Appellant,

                                versus

              CONDOLEEZZA RICE, in her Official Capacity
                        as Secretary of State,

                                                Defendant-Appellee.



             Appeal from the United States District Court
         for the Northern District of Texas - Dallas Division
                         Case No. 3:04-CV-398


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

            The court has considered this appeal in light of the

briefs and pertinent portions of the record.    Finding no error of

fact or law, we AFFIRM the judgment of the district court.

            AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.